Title: To James Madison from Charles Pinckney, 28 November 1802 (Abstract)
From: Pinckney, Charles
To: Madison, James


28 November 1802, Leghorn. Wrote JM from Barcelona that he had availed himself of Jefferson’s permission to take a short tour of Italy during the king’s absence from Madrid. Left Spain 14 Nov., arrived at Leghorn 28 Nov., and hopes to be in Rome by 4 or 6 Dec. and in Naples “a short time after.” If he meets an American convoy at Naples “going down the Mediterranean,” he may return from Naples to Spain in a week so as to make his tour very short and to return before the king. Being “constantly on the Wing,” has not time at present to give JM descriptions of the countries he passes through. Will do this later and trusts it will be to JM’s satisfaction. Came from Barcelona to Perpignan, passed the canal of Languedoc to visit Montpellier, Nîmes, Marseilles, “& that part of France,” and came to Leghorn. “Having passed a very beautiful & interesting country,” is now setting out for Rome and Naples so as to return to his post “as soon as possible.” Is collecting all the commercial information he can, particularly as it respects the U.S. Is also endeavoring to make arrangements with the consuls in Italy respecting their accounts and mode of charging the U.S. as JM has given him pecuniary control of them. Will do everything in his power to inform JM as fully as he can on all subjects respecting Italy that may be important to the U.S. Has met some Americans who inform him King is now on tour in Switzerland and Livingston “is gone or going to Holland—so that we shall all be making short tours at the same time & I trust they will be all equally useful.” Asks to be presented affectionately to the president.
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6). 2 pp. Marked “(Private)” by Pinckney. Docketed by Wagner.



   
   See Pinckney to JM, 4, 6 (two letters), and 7 Nov. 1802.


